Murray, C. J., delivered the opinion of the Court,
Heydenfeldt, J., concurred,
In this case, both parties agree that the rule of damages adopted by the Court below was erroneous, and onr opinion is now sought on other points of law arising in the record.
We have invariably refused to decide questions not directly involved in the ease, and necessary to a judgment of affirmance or reversal by this Court. No briefs have been filed, and even if there had been, we cannot reasonably be expected to anticipate the rulings of the Court below on points that may not arise on the new trial, or to furnish inferior tribunals with directions as to the manner of disposing of questions, which may possibly come before them.
Judgment reversed.